                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:12CR341

        vs.
                                                              ORDER ON APPEARANCE FOR
JAMI J. ESCOBEDO-REYES,                                     SUPERVISED RELEASE VIOLATION

                        Defendant.


        The defendant appeared before the Court on November 14, 2019 regarding a Petition for
Offender Under Supervision [58].       John Velasquez represented the defendant.        Martin Conboy
represented the government. The defendant was advised of the alleged violations of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The defendant is being released pending a final dispositional hearing.          Therefore, the
defendant does not have a right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court
finds the petition sets forth probable cause to believe the defendant violated the terms of supervised
release. The defendant shall appear personally for a final dispositional hearing before Chief U.S.
District Judge John M. Gerrard in Courtroom No. 1, Roman L. Hruska U.S. Courthouse, 111 South
18th Plaza, Omaha, Nebraska, at 1:00 p.m. on January 23, 2020.
         The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


        IT IS SO ORDERED.


        Dated this 14th day of November, 2019.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
